LaSalle Bank N.A. 135 South LaSalle Street Suite 1625 Chicago, IL 60603 Global Securities and Trust Services Annual Statement of Compliance VIA: EMAIL Merrill Lynch Mortgage Investors, Inc. 250 Vesey Street 4 World Financial Center, 10th Floor New York, New York 10080 Home Loan Services, Inc. 150 Allegheny Center Mall Pittsburgh, Pennsylvania 15212 Re: First Franklin Mortgage Loan Trust Mortgage Loan Asset-Backed Certificates, Series 2007-FF1 Reference is made to the Pooling and Servicing Agreement (the "Agreement"), dated as of January 1, 2007, among Merrill Lynch Mortgage Investors, Inc., as depositor, Home Loan Services, Inc., as servicer, and LaSalle Bank National Association, as trustee, relating to First Franklin Mortgage Loan Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-FF1 I, Barbara L. Marik, a Senior Vice President of LaSalle Bank National Association, as Trustee hereby certify that: (1) A review of the activities of the Trustee during the preceding calendar year and of the performance of the Trustee under the Agreement has been made under my supervision; and (2) To the best of my knowledge, based on such review, the Trustee has fulfilled all its obligations under the Agreement in all material respects throughout such year or a portion thereof. Date: February 27, 2008 LaSalle Bank National Association, as Trustee /s/ Barbara L. Marik Barbara L. Marik Senior Vice President
